
	

114 HRES 297 IH: Expressing support for designation of the first full week of May as “National Mental Health No Stigma Week”.
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 297
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Peters (for himself, Mr. Levin, Mr. Rangel, Ms. McCollum, Mr. Fattah, Ms. Bordallo, Ms. Kaptur, Mr. Hastings, Ms. Jackson Lee, Mr. Perlmutter, Mr. Yarmuth, Mr. Sablan, Mrs. Napolitano, Mr. Lowenthal, Ms. Lee, Mr. Delaney, Mrs. Davis of California, Ms. Speier, Mr. Ryan of Ohio, Mr. Loebsack, Mr. Vargas, Ms. Kelly of Illinois, Mr. Connolly, Ms. Moore, Ms. Norton, Ms. Judy Chu of California, Mr. Thompson of California, and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of the first full week of May as National Mental Health No Stigma Week.
	
	
 Whereas it is in the best interest of the United States to increase awareness regarding the negative stigma associated with mental illness;
 Whereas stigma is a very real problem for people who have a mental illness; Whereas every person needs and deserves to feel a sense of belonging, and not be excluded or ostracized;
 Whereas the most formidable obstacle to future progress in the area of mental health is stigma, and today, the United States has the power to tear down that obstacle;
 Whereas throughout the United States, there are efforts by public and private mental health agencies that work tirelessly to educate the public about the harmful effects of stigma;
 Whereas some of the harmful effects of stigma include trying to pretend nothing is wrong, refusal to seek treatment, rejection by family and friends, work or school problems or discrimination, difficulty finding housing, being subjected to physical violence or harassment, and inadequate health insurance coverage of mental illnesses;
 Whereas 1 in 4 adults, approximately 61,500,000 people in the United States, experiences mental illness in a given year and 1 in 17, approximately 13,600,000 live with a serious mental illness;
 Whereas approximately 20 percent of youth ages 13 to 18 and approximately 13 percent of those ages 8 to 15 experience severe mental disorders in a given year;
 Whereas while 1 in 5 people in the United States lives with a mental disorder, estimates indicate that nearly two-thirds of all people with a diagnosable mental illness do not seek treatment, especially people from diverse communities;
 Whereas despite civil rights laws, such as the Americans with Disabilities Act of 1990, people with mental illnesses often experience discrimination in education, housing, health care, and the workplace;
 Whereas according to the California Mental Health Services Oversight and Accountability Commission’s report of 2007, a public education campaign can improve the public’s awareness of unmet needs and reduce the harmful effects of stigma and discrimination; and
 Whereas the first full week of May would be an appropriate week to designate as National Mental Health No Stigma Week: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Mental Health No Stigma Week.
		
